BUSSEY, Judge.
John Sutterfield was charged in the Municipal Criminal Court of Oklahoma City, Oklahoma, with the crime of Operating a Pool Table After Hours in violation of the city ordinances of Oklahoma City, and was found guilty. He appealed to the Court of Common Pleas where he was tried de novo, found guilty, and a timely appeal has been perfected to this Court.
We feel this is a case where it is unnecessary to recite the evidence or the law, but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. (1951) § 47, as amended 1953; for as was said in Nichols v. State, 97 Okl.Cr. 414, 264 P.2d 366:
“In a misdemeanor case, where a careful reading of the briefs of the appellant and the State, as well as a careful examination of the record or case made, discloses no reversible error, and where *467there is ample evidence to support the verdict of the jury (or judgment of the court in absence of the jury), and judgment rendered, this court may affirm such judgment by summary order, or brief statement, or by opinion of length, as the court may see fit. Tit. 20 O.S. 1951 § 47, as amended by S.B. 450, § 2, 1953 Legislature.”
We have carefully examined the record and excellent briefs of counsel and are of the opinion that the judgment and sentence appealed' from should be, and the same is hereby, affirmed.
NIX, P. J., and BRETT, J., concur.